Citation Nr: 1820283	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  15-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for status post surgery, left rotator cuff tear.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from April 1962 to August 1966 and the Air Force from September 1984 to May 2003. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran initially requested a Board hearing in March 2015 on his VA Form 9, and such hearing was scheduled for June 2018.  However, the Veteran failed to appear for the scheduled hearing.  Moreover, he did not thereafter show good cause for not appearing under such circumstances that a timely request for postponement was impossible.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher rating for his status post surgery, left rotator cuff tear which is currently 20 percent disabling.  He contends that he cannot lift his arm higher than 45 degrees away from his body without extreme pain.  See the Veteran's Form 9.  Moreover, he contends that the tears in his muscle were not caused by his degenerative arthritis but from the repeated use of his left arm; and the more he uses his left arm, the worse it becomes.  See Veteran's Notice of Disagreement.

The record reflects that the Veteran was last afforded a VA examination in March 2014.  A more recent VA examination is warranted in order to determine the current severity of his service-connected status post surgery, left rotator cuff tear.

In addition, the Court in Correia v. McDonald held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The VA examination conducted in March 2014 did not include testing in weight-bearing and nonweight-bearing situations.  The Veteran's primary complaint with regard to his post surgery, left rotator cuff tear is that his condition has worsened, and he cannot raise his left arm higher than 45 degrees away from his body without extreme pain.  See Veteran's Form 9.  

Moreover, in his March 2014 examination, the VA examiner noted that the Veteran did not report any flare-ups.  However, the Veteran's representative in its Appellant's Brief notes that the Veteran has flare ups, and the examination did not consider or acknowledge that these flare-ups produce less movement from the side outwards, which would warrant a higher rating for the Veteran.  See February 2018 Appellate Brief. 
In light of Correia, the Veteran's complaint, and his representative's contentions, this VA examination is insufficient.

Given the foregoing, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the status post surgery, left rotator cuff tear.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.  All records/responses received must be associated with the electronic file.  

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the current severity of his status post surgery, left rotator cuff tear.  

(i) The examiner should also solicit from the Veteran information regarding the presence and severity of any flare-ups and should address the effect of the Veteran's flare-ups of disability, to include portraying any functional loss during a flare-up in terms of the degree of additional range-of-motion loss.  If such a finding is not possible, the examiner should explain why such detail feasibly could not be determined.

The electronic file and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

In addition to all required findings, the VA examiner should provide findings as to the range of motion of the left shoulder, including flexion and extension.  The VA examiner must include range of motion testing in the following areas: active motion; passive motion; weight bearing; and nonweight-bearing.  

If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

In addition, the VA examiner should describe the frequency and duration of any incapacitating episodes due to the post surgery, left rotator cuff tear, if applicable.  

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





